         Case 4:19-cr-40015-LLP Document 12 Filed 02/11/19 Page 1 of 1 PageID #: 43


                                                               ORIGINAL
AO 442 (Rev 11/11) Arrest Warrant



                                          United States District Court
                                                                    for the

                                                           District of South Dakota
                                                                                                                            c=>

                                                                                                                            .r->   CO
                     United States of America
                                                                                                                            -n     oS—
                                                                                                                            m      crc/>:xi
                                  V.

                           Paul Erickson                                      Case No.     I q - 4001-^                     CD
                                                                                                                              1
                                                                                                                                   X  m
                                                                                                                                   __3.o
                                                                                                                             cn
                                                                                                                                   p—

                                                                                                                             S     r-i;:2rri
                                                                                                                                   • 3>
                                                                                                                             C30
                             Defendant                                                                                        **
                                                                                                                                   o
                                                                                                                             cn
                                                                                                                              cn

                                                        ARREST WARRANT

To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay _
(name ofperson to be arrested)         Paul ErIckson                                                                                    >
who is accused ofan offense or violation based on the following document filed with the court:

^ Indictment               □ Superseding Indictment          □ Information      □ Superseding Information □ Complaint
□ Probation Violation Petition                □ Supervised Release Violation Petition     □ Violation Notice fJ Order of the Court

This offense is briefly described as follows:
  Wire Fraud and Money Laundering




Date:         02/05/2019
                                                                                           Issuing officer's signature


City and state:          Sioux Falls, South Dakota                                    Matthew W. Theien, Clerk of Court
                                                                                             Printed name and title


                                                                   Return

         This warrant was received on/(ii/e; ^                          , and the person was arrested on (date) 2
at (city andstate)       NiDIMC

Date: 2              ^
                                                                                           Arrestingfifficer 's signature



                                                                                             Printed name and title
